         Case 1:18-cv-02817-PJM Document 36-3 Filed 05/31/19 Page 1 of 2



                         THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                 (GREENBELT)

KENNETH FITCH, et al.,                         *

                       Plaintiffs,             *
v.                                                     Case No.: 1:18-cv-02817-PJM
                                               *

STATE OF MARYLAND, et al.,                     *

                       Defendants.             *

*      *       *      *    *     *   *    *    *   *     *                            *
                     AFFIDAVIT OF DEBORAH A. HOLLOWAY HILL

My name is Deborah A. Holloway Hill (Deborah Hill) and, on behalf of the Law Office of Deborah

A. Holloway Hill, I am counsel for the named Plaintiffs and the putative Class members in this case.

I submit this Declaration in support of the Motion to Certify Class and state the following:

       1. I am the founding member of the Law Office of Deborah A. Holloway Hill, a general

           practice law firm based in Towson, Maryland.

       2. Prior to founding the law firm, I was the Director of Bankruptcy Operations/ Managing

           Attorney at Morris|Hardwick|Schneider. Prior to that I served as law clerk in the United

           States Bankruptcy Court for the District of Maryland.

       3. Counsel’s efforts regarding this issue and the litigation have so far included extensive

           investigation over nine months, including numerous interviews with state retirees, current

           employees, witnesses, lawmakers, families, attorneys practicing in Maryland and,

           community members. Counsel has coordinated outreach to the infirmed of this class and

           testified in front of the Maryland Senate and House of Delegates. Counsel has done

           numerous hours of research on the State Health Plan and the laws surrounding its
      Case 1:18-cv-02817-PJM Document 36-3 Filed 05/31/19 Page 2 of 2



        enactment in order to compile a detailed understanding of federal law and practices as they

        relate to public sector employment. As a result, counsel has devoted enormous time and

        resources to becoming intimately familiar with the State Health Program and all the

        relevant laws and procedures relating to its enactment, governance and subsequent

        elimination.

     4. Funds for this litigation are derived from donations from the WE MATTER RX Drug

        Coverage Group which is comprised of current and retired state employees who

        individually donate each month.

I SOLEMNLY AFFIRM UNDER THE PENALTIES OF PERJURY AND UPON PERSONAL
KNOWLEDGE THAT THE CONTENTS OF THE FOREGOING PAPER ARE TRUE TO
THE BEST OF MY KNOWLEDGE INFORMATION AND BELIEF.



     _/s/ Deborah Hill_________                            May 25, 2019
     Deborah A. Holloway Hill                              Date
